Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This is a Notice of Allowance in response to the amendments filed on 4/13/2022.  Claims 1-21, 23, 33, 37, and 38 are cancelled. Claims 42-45 are new.  
Allowable Subject Matter
Claims 22, 24-32, 34-36, and 39-45 are allowed.
Priority
This application is a continuation of application 14/189029, now patent 10,783,554.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Christopher Aranguren, Reg. No. 77,981, on 5/25/2022, 
The application has been amended as follows:
1-21. (Cancelled)

22. (Currently Amended) An apparatus for generating an augmented reality interface, the apparatus comprising at least one processor and at least one non-transitory memory including computer program code, wherein the computer program code, in execution with the at least one processor, configures the apparatus to:
receive camera data and location data associated with a first consumer device corresponding to a profile;
receive map data based on the location data associated with the first consumer device;
identify a plurality of candidate provider locations in a field of view based on the map data;
for each provider location of the plurality of candidate provider locations, identify a number of consumer devices within a proximity radius of the provider location based at least in part on an indication from each device of the number of consumer devices at a current time;
for each provider location of the plurality of candidate provider locations,
compare the number of consumer devices within the proximity radius of the provider location with a predetermined threshold;
select from the plurality of candidate provider locations comprising each provider location having the number of consumer devices within the proximity radius of the provider location that satisfies the predetermined threshold;
identify a plurality of promotions comprising at least one promotion for each provider location of the plurality of selected provider locations;
cause display of a plurality of impressions comprising an impression of each promotion in the identified plurality of promotions in an augmented reality, the augmented reality displayed via an interface of the first consumer device based on the field of view, wherein the plurality of impressions comprises a number of impressions below a threshold number of impressions.

23. (Cancelled)

24. (Previously Presented) The apparatus according to claim 22, further configured to: 
	determine a number of views associated with a first promotion from view data associated with the first promotion from the first consumer device and/or at least one other consumer devices; and
configuring, by the processor, a size of an icon associated with a first impression of the first promotion in the augmented reality based on the number of views associated with the first promotion,
wherein the first impression comprises the icon.

25. (Previously Presented) The apparatus according to claim 22, wherein a first impression of the plurality of impressions comprises a first view of a first promotion, the apparatus further configured to:
generate an altered parameter value for at least one promotion parameter of the
first promotion based on a determination that the first impression of the first promotion comprises the first view of the first promotion,
	wherein the first impression comprises the altered parameter value for the at least one promotion parameter of the first promotion.

26. (Previously Presented) The apparatus according to claim 22, further configured to:
determine a number of views associated with a first promotion of the plurality of promotions from view data associated with the first promotion from the first consumer device; and
generate an altered price value for a price promotion parameter of the first promotion based on the number of views associated with the first promotion from the first consumer device,
wherein a first impression of the plurality of impressions comprises the altered price value for the price promotion parameter of the first promotion.

27. (Previously Presented) The apparatus according to claim 22, further configured to:
receive, from a second consumer device, a proximate consumer indication associated with the first consumer device that indicates the second consumer device is
present within a predetermined proximity range of the first consumer device; and
determine a first promotion of the plurality of promotions based at least one the proximate consumer indication.
28. (Currently Amended) A computer program product for generating an augmented reality interface, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored thereon, the computer-executable program code instructions, when executed by a processor, configured for:
receiving, by the processor, camera data and location data associated with a first consumer device corresponding to a profile;
receiving, by the processor, map data based on the location data associated with the first consumer device;
identify, by the processor, a plurality of candidate provider locations in a field of view based on the map data;
for each provider location of the plurality of candidate provider locations, determining, by the processor, a number of consumer devices within a proximity radius of the provider location based at least in part on an indication from each device of the number of consumer devices at a current time;
for each provider location of the plurality of candidate provider locations, comparing, by the processor, the number of consumer devices within the proximity radius of the provider location with a predetermined threshold;
selectingfrom the plurality of candidate provider locations comprising each provider location having the number of consumer devices within the proximity radius of the provider location that satisfies the predetermined threshold;
identifying, by the processor, a plurality of promotions comprising at least one promotion for each provider location of the plurality of selected provider locations; and
causing displaying, by the processor, of a plurality of impressions comprising an impression of each promotion in the identified plurality of promotions in an augmented reality, the augmented reality displayed via an interface of the first consumer device based on the field of view, wherein the plurality of impressions comprises a number of impressions below a threshold number of impressions that prevents visual clutter of the augmented reality via the interface.

29. (Previously Presented) The computer program product according to claim 28, further configured for:
identifying, by the processor, relevance criteria associated with the first consumer device;
determining, by the processor and based at least on the relevance criteria, a relevancy score associated with a first promotion of the plurality of promotions for the first consumer device; and
determining, by the processor, the relevancy score satisfies a relevancy threshold.

30. (Previously Presented) The computer program product according to claim 28, further configured for:
determining, by the processor, a number of views associated with a first promotion of the plurality of promotions from view data associated with the first promotion from first consumer device and/or at least one other consumer devices; and
configuring, by the processor, a size of an icon associated with a first impression associated with a first promotion in the augmented reality based on the number of views associated with the first promotion,
wherein the first impression comprises the icon.

31. (Previously Presented) The computer program product according to claim 28, wherein a first impression of the plurality of impressions comprises a first view of a first promotion, the computer program product further configured for:
generating, by the processor, an altered parameter value for at least one promotion parameter of the first promotion based on a determination that the first impression of the first promotion comprises the first view of the first promotion,
wherein the first impression comprises the altered parameter value for the at least one promotion parameter of the first promotion. 

32. (Previously Presented) The computer program product according to claim 28, further configured for:
determining, by the processor, a number of views associated with a first promotion of the plurality of promotions from view data associated with the first promotion from the first consumer device; and
generating, by the processor, an altered price value for a price promotion parameter of the first promotion based on the number of views associated with the first promotion from the first consumer device,
wherein a first impression of the plurality of impressions comprises the altered price value for the price promotion parameter of the first promotion.

33. (Cancelled)

34. (Currently Amended) A method for generating an augmented reality interface
comprising:
receiving, by a processor, camera data and location data associated with a first
consumer device corresponding to a profile;
receiving, by the processor, map data based on the location data associated with
the first consumer device;
identify, by the processor, a plurality of candidate provider locations in a field of view based on the map data;
for each provider location of the plurality of candidate provider locations, determining, by the processor, a number of consumer devices within a proximity radius
of the provider location based at least in part on an indication from each device of the
number of consumer devices at a current time;
for each provider location of the plurality of candidate provider locations, comparing, by the processor, the number of consumer devices within the proximity radius of the provider location with a predetermined threshold;
selecting from the plurality of candidate provider locations comprising each provider location having the number of consumer devices within the proximity radius of the provider location that satisfies the predetermined threshold;
identifying, by the processor, a plurality of promotions comprising at least one
promotion for each provider location of the plurality of selected provider locations; and
causing displaying, by the processor, of a plurality of impressions corresponding
to an impression of each promotion in the identified plurality of promotions in an
augmented reality, the augmented reality displayed via an interface of the first consumer device based on the field of view, wherein the plurality of impressions comprises a number of impressions below a threshold number of impressions that prevents visual clutter of the augmented reality via the interface.

35. (Previously Presented) The method according to claim 34, further comprising:
identifying, by the processor, relevance criteria associated with the first consumer
device;
determining, by the processor and based at least on the relevance criteria, a
relevancy score associated with a first promotion of the plurality of promotions for the first consumer device; and
determining, by the processor, the relevancy score satisfies a relevancy threshold.

36. (Previously Presented) The method according to claim 34, further comprising:
determining, by the processor, a number of views associated with a first
promotion of the plurality of promotions from view data associated with the first promotion from the first consumer device and/or at least one other consumer
device; and
configuring, by the processor, a size of an icon associated with a first impression of the first promotion in the augmented reality based on the number of views associated with the first promotion,
wherein the first impression comprises the icon.

37. (Cancelled)

38. (Cancelled)

39. (Currently Amended) The method according to claim 34, further comprising:
receiving, by the processor from a second consumer device, a proximate
consumer indication associated with the first consumer device that indicates the second
consumer device is present within a predetermined proximity range of the first consumer device; and
determining, by the processor, a first promotion of the plurality of promotions based at least on

40. (Previously Presented) The method according to claim 34, wherein the predetermined threshold number of consumer devices comprises a minimum number of consumer devices.

41. (Previously Presented) The method according to claim 34, wherein the predetermined threshold comprises a maximum number of consumer devices.

42. (Currently Amended) The apparatus according to claim 22, wherein to identify the plurality of provider locations, the apparatus is configured to:
identify a number of views associated with each provider location of the plurality of provider locations, wherein each view represented in the number of views for a particular provider location represents a user that viewed the provider location via the augmented reality or another augmented reality,
wherein a 

43. (Previously Presented) The apparatus according to claim 22, the apparatus further configured to:
receive an indication that the first consumer device viewed a first promotion in the augmented reality;
update a number of views associated with the first promotion; and
update the display to remove a first impression associated with the first promotion from the augmented reality based on the number of views.

44. (Previously Presented) The apparatus according to claim 22, apparatus further configured to:
receive, from the plurality of consumer devices, a plurality of proximate consumer
indications indicating each of the plurality of consumer devices is present within the proximity radius.

45. (Previously Presented) The apparatus according to claim 22, wherein the first consumer device corresponds to the profile, and the apparatus further configured to:
determine a relevance score of a first promotion to the profile; and
configure a size of an icon associated with a first impression associated with the
first promotion in the augmented reality based on the relevance score associated with the first promotion,
wherein the first impression comprises the icon.

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance:
The 101 rejection is withdrawn because the claims are now integrated into a practical application where the claims are applying or using the judicial exception in some other meaningful way beyond generally linking the user of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort to monopolize the exception. Specifically, the claims now recite, “for each provider location of the plurality of candidate provider locations, compare the number of consumer devices within the proximity radius of the provider location with a predetermined threshold; select, based on the comparison for each provider location, a plurality of provider locations from the plurality of candidate provider locations comprising each provider location having the number of consumer devices within the proximity radius of the provider location that satisfies the predetermined threshold; identify a plurality of promotions comprising at least one promotion for each provider location of the plurality of selected provider locations; cause display of a plurality of impressions comprising an impression of each promotion in the identified plurality of promotions in an augmented reality, the augmented reality displayed via an interface of the first consumer device based on the field of view, wherein the plurality of impressions comprises a number of impressions below a threshold number of impressions”, which integrates the abstract idea into a practical application.”
The prior art references of Raman (P. G. Pub. No. 2014/005882), Winslade (P. G. Pub. No. 2013/019265), Merz (U.S. Patent No. 10,304,077), and Applefeld (U.S. Patent No. 8.606,645) do not teach “for each provider location of the plurality of candidate provider locations, identify a number of consumer devices within a proximity radius of the provider location based at least in part on an indication from each device of the number of consumer devices at a current time; for each provider location of the plurality of candidate provider locations, compare the number of consumer devices within the proximity radius of the provider location with a predetermined threshold; select, based on the comparison for each provider location, a plurality of provider locations from the plurality of candidate provider locations comprising each provider location having the number of consumer devices within the proximity radius of the provider location that satisfies the predetermined threshold.”  
Raman identifies a provider location in a field of view of a first consumer device and displays impression in augmented reality.
Winslade determines the number of consumer device within the proximity radius of the provider location that satisfy a predetermined number of consumer devices and determines a promotion for the provider location based on the number of consumer devices within the proximity radius of the provider location. However, Winslade does not teach the selecting provider location based on the comparing step and the number of consumer devices within the proximity radius satisfying a predetermined threshold.
Applefeld determines a number of views with a promotion and view data for the promotion.
Merz generates an altered price value for a price promotion parameter of the promotion based on the number of views associated with the promotion.
However, none of these references teach “for each provider location of the plurality of candidate provider locations, identify a number of consumer devices within a proximity radius of the provider location based at least in part on an indication from each device of the number of consumer devices at a current time; for each provider location of the plurality of candidate provider locations, compare the number of consumer devices within the proximity radius of the provider location with a predetermined threshold; select, based on the comparison for each provider location, a plurality of provider locations from the plurality of candidate provider locations comprising each provider location having the number of consumer devices within the proximity radius of the provider location that satisfies the predetermined threshold.”  
Further search found Otremba (P. G. Pub. No. 2014/0129337) which discusses displaying physical retail outlets on a map and displaying a ranked list of retail outlets based on the distance to the user location but not based on the number of consumer devices within a proximity radius of the provider locations. 
Further search of patent literature, non-patent literature, and foreign references did not find a reference that teach those claimed limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3621